i';I Davis\Nright                                                                   21st Floor
                                                                                    I 251 Avenue of the Americas
1.•• Tremaine LLP                                                                   New York, NY 10020- 1104

                                                                                    Christopher L. Donati
                                                                                    (212) 603 -6422 tel
                                                                                    (212) 379-5212 fax

                                                                                    chrisdonati@dwt.com


May 17, 2021

ByECF                                                               MEMO ENDORSED
The Honorable Sidney H. Stein
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl St., Courtroom 23A
New York, NY 10007

Re:            Quezada v. NYP Holdings, Inc., Case No. 1:21-cv-01407-SHS

Dear Judge Stein:

This firm is counsel to defendant NYP Holdings, Inc. ("NYP") in the above-referenced action.
We write to request an additional extension of time for NYP to respond to the complaint in this
action and for an adjournment of the initial pre-trial conference ("IPTC") currently scheduled
for May 28, 2021. The parties have engaged in good-faith settlement discussions, which we hope
will be fruitful, and Plaintiff has agreed to allow NYP additional time to continue its
investigation of the condition of the website at issue.

We therefore write to request that the Court grant an extension ofNYP's time to answer the
complaint in this matter of 31 days, which will move the deadline from May 24, 2021 , to June
24, 2021, and also to respectfully request that the IPTC be adjourned to or a date after June 25,
2021 , so that the parties can form a discovery plan after issue is joined. This is the third request
for an extension ofNYP's time to answer and the first request to adjourn the IPTC. The Court
granted the first and second requests. Plaintiff has consented to these requests .

We are grateful for the Court's attention to this matter.

Respectfully submitted,                                 The last day for defendant to respond to the complaint is
                                                        extended to June 24, 2021. The initial conference is
Davis Wright Tremaine LLP                               adjourned to June 25 at 12:30 p.m.

                                                        Dated: New York, New York
                                                               May 18, 2021
Christopher L. Donati                                                         SO ORDERED:

cc:             Mars Khaimov, Esq.




4826-6086-2954v. l 0050033 -004843

    Anchorage             NewYork             Seattle

I   Bellevue
    Los Angeles       I
                          Port land
                          San Francisco   I   Shanghai
                                              Washington. D.C.                                          www.dwt.com
